198 Md. 689 (1952)
85 A.2d 464
WILLIAMS
v.
WARDEN OF MARYLAND PENITENTIARY
[H.C. No. 15, October Term, 1951.]
Court of Appeals of Maryland.
Decided January 9, 1952.
Before MARBURY, C.J., and DELAPLAINE, COLLINS, HENDERSON and MARKELL, JJ.
DELAPLAINE, J., delivered the opinion of the Court.
Ernest Williams, who was convicted in the Criminal Court of Baltimore in September, 1951, on the charge of burglary and sentenced to the Maryland Penitentiary for two years, has applied here for leave to appeal from refusal of a writ of habeas corpus. He claims that his constitutional rights were infringed because he was tried without counsel, while his co-defendant was represented by counsel.
Petitioner does not allege that he was unable to employ counsel, or that he was incapable of making his defense. He does not allege any circumstances that required the *690 appointment of counsel for him, or that he asked for appointment of counsel.
As he has failed to show any circumstances that would justify the granting of the writ, his application will be denied. Walker v. Warden of Maryland House of Correction, 198 Md. 653, 80 A.2d 614; State ex rel. Coleman v. Warden of Maryland Penitentiary, 198 Md. 673, 81 A.2d 460.
Application denied, with costs.